          Case 2:20-mc-00055-MJP Document 2 Filed 05/14/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 RYAN KARNOSKI, et al.,

         Plaintiffs, and

 STATE OF WASHINGTON,

         Plaintiff-Intervenor,
                                                            Misc. No. 1:20cv15
 v.
                                                            Underlying Action: Case No. 2:17-cv-
 DONALD J. TRUMP, in his official capacity                  01297-MJP (W.D. Wash.)
 as President of the United States, et al.,

         Defendants.


      DEFENDANTS’ MOTION TO QUASH THIRD-PARTY SUBPOENA ISSUED TO
                        GENERAL PAUL J. SELVA

        Pursuant to Rules 26(c)(1) and 45(d)(3) of the Federal Rules of Civil Procedure,

Defendants in the above-captioned action respectfully move to quash a third-party subpoena

ordering General Paul J. Selva, the former Vice Chairman of the Joint Chiefs of Staff, to appear

for a deposition on May 26, 2020 in this District, and for other and further relief as the Court deems

just and proper. In support, Defendants submit their Memorandum in Support of Defendants’

Motion to Quash Third-Party Subpoena Issued to General Paul J. Selva, dated May 14, 2020 and

attached exhibits, which are being filed contemporaneously with this motion.



Dated: May 14, 2020                                   Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General
                                                      Civil Division
Case 2:20-mc-00055-MJP Document 2 Filed 05/14/20 Page 2 of 4



                                 G. ZACHARY TERWILLIGER
                                 United States Attorney

                                 ALEXANDER K. HAAS
                                 Director, Federal Programs Branch

                                 ANTHONY J. COPPOLINO
                                 Deputy Director, Federal Programs Branch

                                 ANDREW E. CARMICHAEL
                                 CHRISTOPHER D. EDELMAN
                                 GRACE X. ZHOU
                                 Trial Attorneys, Federal Programs Branch
                                 United States Department of Justice
                                 Civil Division, Federal Programs Branch
                                 1100 L Street, NW
                                 Washington, DC 20005
                                 Tel: (202) 305-8659
                                 Email: christopher.edelman@usdoj.gov

                                  /s/ Dennis C. Barghaan
                                 DENNIS C. BARGHAAN, JR.
                                 Deputy Chief, Civil Division
                                 Assistant United States Attorney
                                 2100 Jamieson Ave.
                                 Alexandria, VA 22314
                                 Tel: (703) 299-3891
                                 Fax: (703) 299-3983
                                 Email: dennis.barghaan@usdoj.gov

                                 ATTORNEYS FOR DEFENDANTS




                             2
         Case 2:20-mc-00055-MJP Document 2 Filed 05/14/20 Page 3 of 4




                              CERTIFICATE OF SERVICE
       I hereby certify that on May 14, 2020, a copy of the document above was served
by email to the following counsel of record for Plaintiffs and Plaintiff-Intervenor in the
underlying action:

Jordan M. Heinz
KIRKLAND & ELLIS (IL)
300 North LaSalle
Chicago, IL 60654
312-862-2000
Email: Jheinz@kirkland.Com
Counsel for Plaintiffs


Chalia I. Stallings-Ala’ilima
OFFICE OF THE WASHINGTON ATTORNEY GENERAL
800 5th Ave, Ste 2000
Seattle, WA 98104-3188
206-464-7744
Email: Chalias@atg.Wa.Gov
Counsel for Plaintiff-Intervenor


A copy of the document above was also transmitted by email to additional counsel at the
following addresses:

Vanessa Barsanti, vanessa.barsanti@kirkland.com
Mark Beckington, Mark.Beckington@doj.ca.gov
Ben Bistricer, Ben.Bistricer@lw.com
Lara Haddad, Lara.Haddad@doj.ca.gov
Marianne F. Kies, MKies@cov.com
Peter Komorowski, PKomorowski@cov.com
Chloe Korban, Chloe.Korban@lw.com
Nicholas M. Lampros, nlampros@cov.com
Jennifer L. Levi, jlevi@glad.org
Amie Medley, Amie.Medley@doj.ca.gov
Colleen Melody, colleen.melody@atg.wa.gov
Matthew Miller, MMiller@foleyhoag.com


                                             3
         Case 2:20-mc-00055-MJP Document 2 Filed 05/14/20 Page 4 of 4



Shannon Minter, sminter@nclrights.org
Amy Quartarolo, amy.quartarolo@lw.com
Thomas E. Redburn, tredburn@lowenstein.com
Peter C. Renn, prenn@lambdalegal.org
Daniel I. Siegfried, daniel.siegfried@kirkland.com
Meg Slachetka, MSlachetka@lowenstein.com
Chris Stoll, CStoll@nclrights.org
Jason Sykes, jason@newmanlaw.com
Dixie Tauber, Dixie.Tauber@lw.com
Harrison White, harrison.white@lw.com



                                                /s/ Dennis C. Barghaan
                                               DENNIS C. BARGHAAN, JR.
                                               Deputy Chief, Civil Division
                                               Assistant United States Attorney




                                           4
